Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pg. 8 lines 1-19, filed 02/24/2022, with respect to Claim 11 have been fully considered and are persuasive.  The U.S.C. 103 rejection of 11/24/2021 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sarah Wilkening on 3/9/2022.

The application has been amended as follows: 
Claim 11 lines 11-12, "the transferring device" is replaced with "the flexible tube"
Claim 11 line 17, "the wire and the optical fiber" is replaced with "the wire and the flexible tube"
Claim 11 line 22, "the proximal end" is replaced with "the proximal end of the optical fiber”
Claim 12 lines 2-3, “the distal-end and the proximal-end” is replaced with “the distal end and the proximal end of the flexible tube” 
Claim 13 line 2, "the organ" is replaced with "the brain"
Claim 13 line 3, “the organ” is replaced with “the brain”
Claim 14 line 2, “the distal-end and the proximal-end” is replaced with “the distal end and the proximal end of the flexible tube”
Claim 16 line 2, “the distal-end and the proximal-end” is replaced with “the distal end and the proximal end of the flexible tube”
Claim 17 line 2, “the distal-end and the proximal-end” is replaced with “the distal end and the proximal end of the flexible tube”
Claim 21 line 1, “according to claim 11, and comprising” is replaced with “according to claim 11, further comprising”
Claims 1-10 and 22-30 are canceled.

Reasons for Allowance
Claims 11-17 and 19-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 11, the prior art fails to disclose singly or in combination before the effective filing date, the claimed method for treating a clot within a vessel in the brain of a patient.
The closest prior art of record is Lewis (US Patent 8467854). Lewis teaches a method for treating a clot within a vessel in the brain of a patient, comprising: a wire, which is sized and shaped to move in the anatomical material transportation system; and a flexible tube, sized and shaped to move in the anatomical material transportation system, and having proximal and distal ends, wherein the proximal end is coupled to a device external to the patient, wherein the flexible tube is configured to transfer fluids between the distal end and the external device, and transferring the fluids between the distal end and the external device; wherein inserting the integrated guidewire comprises inserting at least one of an additional flexible tube and an optical fiber for transferring optical signals between the distal end and the proximal end, 
Lewis does not teach the method wherein the wire and the flexible tube are intertwined with respect to one another such that neither the wire nor the flexible tube are straight within an axis of the integrated guidewire; and wherein the at least one of the additional flexible tube and the optical fiber are intertwined with the wire and the flexible tube. 
While Pingleton (US Patent Pub 20040215109) teaches a twisted guidewire attached to a hollow tube (Fig 13 and [0032-33]), Pingleton does not clarify whether the hollow tube is also twisted with the guidewire or simply attached in a linear configuration. Additionally, Pingleton does not provide adequate motivation for one of ordinary skill in the art to intertwine a guidewire with a flexible tube and an additional flexible tube or an optical fiber. Due to this, the examiner does not believe that the combination of Lewis and Pingleton would teach the claimed method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783